Case: 21-30559     Document: 00516395896         Page: 1     Date Filed: 07/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 15, 2022
                                  No. 21-30559
                                                                       Lyle W. Cayce
                                Summary Calendar
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eric Etienne,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 6:19-CR-308-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Following a jury trial, Eric Etienne was convicted of possession of a
   firearm by a convicted felon. He was sentenced within the applicable
   guidelines range to 65 months of imprisonment and three years of supervised
   release. On appeal, Etienne challenges the district court’s admission of his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30559     Document: 00516395896           Page: 2   Date Filed: 07/15/2022




                                    No. 21-30559


   Instagram videos, its refusal to give his requested jury instruction, and its
   characterization of his Louisiana attempted manslaughter conviction as a
   crime of violence under U.S.S.G. § 4B1.2.
          We review the district court’s ruling on the Instagram videos for abuse
   of discretion. See United States v. Lundy, 676 F.3d 444, 452 (5th Cir. 2012).
   The testimony of the New Iberia Police Department officers who screen-
   recorded the Instagram story and obtained the videos from Facebook
   satisfied Federal Rule of Evidence 901, which “is not a burdensome
   standard.” United States v. Barlow, 568 F.3d 215, 220 (5th Cir. 2009); see
   Fed. R. Evid. 901(b)(1). Any flaws in their testimony went to the weight
   of the evidence, not its admissibility. See United States v. Isiwele, 635 F.3d
   196, 200 (5th Cir. 2011). Etienne thus fails to show that the district court
   abused its wide discretion. See Lundy, 676 F.3d at 452, 454.
          Next, in reliance on United States v. Smith, 997 F.3d 215 (5th Cir.
   2021), Etienne asserts that district court erred in denying his requested jury
   instruction regarding how the mere touching of a firearm does not establish
   possession under 18 U.S.C. § 922(g)(1). “This Court reviews the propriety
   of jury instructions for abuse of discretion, asking whether the charge, as a
   whole, is a correct statement of law.” United States v. Bennett, 874 F.3d 236,
   242 (5th Cir. 2017) (internal quotation marks and citation omitted). Even if
   the district court erred in denying Etienne’s requested jury instruction, any
   error was harmless as the video evidence showed that Etienne’s conduct
   went far beyond the mere touching of, or laying his hands or fingers on, a
   firearm. See Smith, 997 F.3d at 221; see also United States v. Patterson, 431
   F.3d 832, 837 (5th Cir. 2005).
          As to Etienne’s challenge to the characterization of his attempted
   manslaughter conviction as a crime of violence, our review is for plain error.
   See United States v. Huerra, 884 F.3d 511, 519 (5th Cir. 2018). To establish




                                         2
Case: 21-30559      Document: 00516395896           Page: 3   Date Filed: 07/15/2022




                                     No. 21-30559


   plain error, Etienne must show a forfeited error that is clear or obvious and
   that affects his substantial rights. See Puckett v. United States, 556 U.S. 129,
   135 (2009). If he makes such a showing, this court has the discretion to
   correct the error but only if it “seriously affect[s] the fairness, integrity or
   public reputation of judicial proceedings.”        Id. (alteration in original)
   (quoting United States v. Olano, 507 U.S. 725, 736 (1993)). Because we have
   not considered whether Louisiana attempted manslaughter qualifies as a
   crime of violence, the district court could not have committed a clear or
   obvious error. See Puckett, 556 U.S. at 135; United States v. Segura, 747 F.3d
   323, 330 (5th Cir. 2014). Further, Etienne’s argument that the district court
   erred by relying solely on the presentence report is unavailing, as the
   Government has supplemented the record with the pertinent state court
   records and thus Etienne has not shown that any error affected his substantial
   rights. See Puckett, 556 U.S. at 135.
          The judgment of the district court is AFFIRMED.




                                           3